      Case: 1:17-md-02804 Doc #: 3525 Filed: 10/12/20 1 of 4. PageID #: 503797




                               UNITED STATES DISTRICT COURT
                             FOR THE NORTHERN DISTRICT OF OHIO
                                      EASTERN DIVISION

    IN RE: NATIONAL PRESCRIPTION
    OPIATE LITIGATION                                      Case No.: 1:17-MD-2804

    APPLIES TO ALL CASES                                   Hon. Dan A. Polster



                      NOTICE OF SUGGESTION OF PENDENCY OF
                 BANKRUPTCY AND AUTOMATIC STAY OF PROCEEDINGS

        PLEASE BE ADVISED that on October 12, 2020, Mallinckrodt plc and its affiliated

debtors, including, but not limited to, Mallinckrodt LLC; SpecGx LLC; Mallinckrodt Brand

Pharmaceuticals Inc.; Mallinckrodt US Holdings, Inc.; Mallinckrodt Enterprises, LLC;

Mallinckrodt Enterprises Holdings Inc.; Mallinckrodt Pharmaceuticals; and Mallinckrodt LLC

f/k/a Mallinckrodt Inc. (collectively, the “Debtors”) 1 commenced bankruptcy cases in the United

States Bankruptcy Court for the District of Delaware (the “Bankruptcy Court”) by filing voluntary

petitions for relief under chapter 11 of title 11 of the United States Code, 11 U.S.C. §§ 101-1532, et

seq. (the “Bankruptcy Code”). The Debtors’ chapter 11 cases (the “Chapter 11 Cases”) are now

pending before The Honorable John T. Dorsey, United States Bankruptcy Judge, and are being

jointly administered for procedural purposes only under the caption In re Mallinckrodt plc, Case No.

20-12522 (JTD).

        PLEASE BE FURTHER ADVISED that pursuant to Section 362 of the Bankruptcy Code,

as of the commencement of the Chapter 11 Cases, the above-captioned action has been automatically

stayed as against the applicable Debtor-defendant(s). Section 362 of the Bankruptcy Code provides,



1
         A complete list of the Debtors in these Chapter 11 Cases may be obtained on the website of the Debtors’ claims
and noticing agent at https://cases.primeclerk.com/Mallinckrodt. The Debtors’ mailing address is 675 McDonnell Blvd.,
Hazelwood, Missouri 63042.
     Case: 1:17-md-02804 Doc #: 3525 Filed: 10/12/20 2 of 4. PageID #: 503798




in part, that the filing of a petition to commence a chapter 11 case operates as a stay of “the

commencement or continuation, including the issuance or employment of process, of a judicial,

administrative, or other action or proceeding against the debtor that was or could have been

commenced before the commencement of the case under [chapter 11], or to recover a claim against

the debtor that arose before the commencement of the case under [chapter 11]” and “any act to

collect, assess, or recover a claim against the debtor that arose before the commencement of the

[bankruptcy] case. . . .” 11 U.S.C. §§ 362(a)(1) & (6).

       PLEASE BE FURTHER ADVISED that additional information regarding the status of the

Chapter 11 Cases may be obtained by reviewing the docket of the Chapter 11 Cases, available

electronically at https://ecf.deb.uscourts.gov (PACER login and password required) or free of charge

via the website maintained by the Debtors’ proposed claims and noticing agent, Prime Clerk LLC,

at https://cases.primeclerk.com/Mallinckrodt or by contacting the proposed bankruptcy counsel for

the Debtors: (i) Latham & Watkins LLP, 885 Third Avenue, New York, New York 10022, Attn:

George Davis, George Klidonas, Andrew Sorkin, and Anupama Yerramalli (emails:

george.davis@lw.com,          george.klidonas@lw.com,           andrew.sorkin@lw.com,           and

anu.yerramalli@lw.com.com); Latham & Watkins LLP, 355 South Grand Avenue, Suite 100, Los

Angeles, California 90071, Attn: Jeffrey Bjork (email: jeff.bjork@lw.com); and Latham & Watkins

LLP, 330 North Wabash Avenue, Suite 2800, Chicago, Illinois 60611, Attn: Jason Gott (email:

jason.gott@lw.com); and (ii) Richards, Layton & Finger, P.A., 920 N. King Street, Wilmington,

Delaware 19801, Attn: Mark D. Collins and Michael J. Merchant (email: collins@rlf.com and

merchant@rlf.com).
    Case: 1:17-md-02804 Doc #: 3525 Filed: 10/12/20 3 of 4. PageID #: 503799




Dated: October 12, 2020



                                           /s/ Brien T. O’Connor
                                           Brien T. O’Connor
                                           Andrew J. O’Connor
                                           ROPES & GRAY LLP
                                           Prudential Tower
                                           800 Boylston Street
                                           Boston, MA 02199-3600
                                           Tel.: (617) 235-4650
                                           Brien.O’Connor@ropesgray.com
                                           Andrew.O’Connor@ropesgray.com

                                           Counsel for Mallinckrodt LLC and SpecGx
                                           LLC
    Case: 1:17-md-02804 Doc #: 3525 Filed: 10/12/20 4 of 4. PageID #: 503800




                               CERTIFICATE OF SERVICE

       I, the undersigned, hereby certify that the foregoing document was served via the Court’s

ECF system to all counsel of record on October 12, 2020.



                                                   /s/ Brien T. O’Connor
                                                   Brien T. O’Connor
